Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on Dec. 22, 2021 is acknowledged.
The claims associated with Invention I are claims 1-10 and these claims are examined herein. Applicant’s response did not specifically identify claim 11 as being associable with the elected invention. Claim 11 appears to be a linking claim between the subject matter of Inventions I and II and is considered herein. 
To the extent that claims 12-17 are not positively associated with invention I and are instead clearly associated with invention II, claims 12-17 are withdrawn from consideration as being directed to a non-elected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3, lines 1-3, the recitation of the rotation suppressing bracket including a protrusion formed “on the side surface of the piston part” yet engaged into the side engagement part on the piston (claim 3, line 3), in combination with the recitation in claim 1 which recites the bracket as being coupled to the cylinder housing part is confusing, in that it is not at all clear how the bracket can be formed on side surface of the piston and simultaneously have a protrusion which engages the groove part which is also on the piston (note that a similar condition exists in linking claim 11 at line 16). As regards claims 3 and 11, since the recitation of the protrusion of the bracket somehow being formed on the piston, but also extending into a guide slot of the piston appears contradictory, it is assumed that the intention of this recitation is that the protrusion of the bracket is on the bracket and extends into the guide slot of the piston (otherwise the arrangement would appear to be unable to perform the guiding as claimed); In claim 9, similarly, at lines 2-3 and 6, the recitation of the damper rod being positioned in the piston and including a protrusion, but the protrusion inserted into a guide part which is in the piston (even though the damper rod is already positioned therein) is confusing.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed 
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogerson (US 3,765,498). Rogerson teaches a vehicle height adjustment arrangement including a cylinder housing part (30’) having an inner space configured to receive a working fluid (via connections 82, 44), a piston part which constitutes a piston body (48’) positioned in the cylinder housing part and configured to move linearly, in response to a working fluid, in a moving direction axially along the cylinder housing part, a rotation suppressing bracket (36 in the drawings, 36’ as described in the specification) which is coupled to the cylinder housing part (inside surface of 32’) and connected to a side surface of the piston part (engaged with slot 56’ having a groove shape formed in a side face of the piston and extending along the piston in its length of movement), the rotation suppressing bracket configured to suppress rotational movement with respect to the axial direction of the moving of the piston part, the bracket having a protruding portion .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rogerson (cited above). 
As regards the portions of Rogerson which meet  limitations in linking claim 11: The height adjustment arrangement is part of an overall output element (20, 30’) which is operable to reduce vibration (through deflection of 20), the output element is capable of changing a length and resultantly adjusting a vehicle body height (see at least col. 1, lines 25-27; col. 4, lines 6-7), the arrangement including a connection pipe (82, 84) connected to the output unit, an input unit (76, 80 and 86) connected to the connection pipe and configured to supply working fluid to the output unit.
As regards claims 3 and 11, since the recitation of the protrusion of the bracket somehow being formed on the piston, but also extending into a guide slot of the piston appears contradictory, it is assumed that the intention of this recitation is that the protrusion of the bracket is on the bracket and extends into the guide slot of the piston (otherwise the arrangement would appear to be unable to perform the guiding as claimed), in which condition, the reference to Rogerson appears to meet this confusing recitation (e.g., the protruded end of 36/36’ extends into slot 56 of the piston 48’), the bracket being positioned on the cylinder housing part in a smaller groove (note figure 6) let in to the inner surface of the cylinder part; alternatively the reference to Rogerson does not teach the protruding part extending from the piston yet somehow engaging the groove in the piston. It is well held, as best this limitation is interpreted, to reverse the relative positions of already taught working parts where the function of the device is not impeded by the reversal. It would have been obvious to one of ordinary skill in the art at .

Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rogerson in view of Gardner (US 2,899,938). The reference to Rogerson is discussed above and while teaching a bracket element, does not specifically teach that the bracket is formed in the shape of a ring in contact with an end of the cylinder housing part, with at least one protrusion engaged with a groove part; the at least one protrusion constituting plural protrusions, and the provision of an output cover connected to the cylinder housing part surrounding the bracket. Gardner teaches that when providing a rotation preventing structure for a piston and cylinder arrangement, that it is known to provide the rotation prevention structure as being a ring-shaped element (18) carrying plural protrusions (40) which are engageable with plural grooves (spaces between 40) on a piston element (42), the arrangement including an output cover (24, 58) connected to an end of the housing. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the bracket initially taught by Rogerson as being of a ring-shape and having plural protrusions as taught by Gardner for the purpose of ensuring a robust prevention of rotation due to a larger surface area of interaction, thus reducing the overall stress concentration which would result from only a single groove and bracket protrusion, and ensuring a greater operating life under strenuous conditions. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the piston and cylinder arrangement as initially taught by Rogerson with a separate cover portion for the purpose of providing a more complete sealing closure of the .

Claims 9 and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rogerson in view of West et al. (US 3,977,485). The reference to Rogerson is discussed above and does not specifically teach the piston part (e.g., that already taught by Rogerson) further includes a damper rod connected in the piston part. West et al. teach that it is well known on a system having a piston and cylinder, to provide an output of the piston as connected to a damper rod and damper (piston 80, damper rod 82) with the damper rod including a protrusion end connected into a receiving groove in the piston (partial section, figure 4). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the piston and cylinder assembly initially taught by Rogerson with a damper and damper rod installed into the piston as taught by West et al. (in place of the spring-only damper assembly 20 initially taught by Rogerson) for the purpose of providing a greater degree of shock absorption to the piston and cylinder assembly.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Good and Kuwano et al. teach piston and cylinder systems with rotation suppression; Peuker et al. teach a piston and cylinder with a complimentary mating shape which precludes rotation in an axial direction; Seminara et al. and Lambert teach cylinder and piston units with fluid operated height adjustment mechanisms; Mersmann et al. teach a cylinder with rotary height adjustment and a .
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616